Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 1 of 16 PageID #: 157



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
ANDREA DIPIERDOMENICO and
JOHN DIPIERDOMENICO,

                               Plaintiffs,              MEMORANDUM & ORDER
                                                        19-CV-0854(JS)(ARL)
            -against-

UNITED STATES OF AMERICA,

                         Defendant.
----------------------------------------X
JOHN DIPIERDOMENICO and
ANDREA DIPIERDOMENICO,

                               Plaintiffs,

            -against-                                   19-CV-4008(JS)(ARL)

UNITED STATES OF AMERICA

                         Defendant.
----------------------------------------X
APPEARANCES:
For Plaintiffs:          James Druker, Esq.
                         Paula Schwartz Frome, Esq.
                         Kase & Druker, Esqs.
                         1325 Franklin Avenue, Suite 225
                         Garden City, New York 11530

For Defendant:                 Andrew DeMello, Esq.
                               Jordan Andrew Konig, Esq.
                               U.S. Department of Justice, Tax Division
                               P.O. Box 55
                               Washington, DC 20044

SEYBERT, District Judge:

            Plaintiffs John DiPierdomenico and Andrea DiPierdomenico

(“Plaintiffs”)     commenced    these       actions   against   defendant   the

United States of America (“Defendant”) under Section 7422 of the

Internal Revenue Code seeking a refund of income taxes for tax


                                        1
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 2 of 16 PageID #: 158



years 2006 and 2007. (See Case No. 19-CV-0854 (the “2006 Action”),

Compl., D.E. 1 (asserting claims arising out of tax year 2006);

Case No. 19-CV-4008 (the “2007 Action”), Compl., D.E. 1 (asserting

claims arising out of tax year 2007).)         Currently before the Court

are the parties’ cross-motions for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c).                (See 2006

Action, Def. Mot., D.E. 24; Pls. Mot., D.E. 27; see 2007 Action,

Def. Mot., D.E. 22; Pls. Mot., D.E. 25.)1             For the reasons set

forth below, Defendant’s motion is GRANTED and Plaintiffs’ cross-

motion is DENIED.

                            FACTUAL BACKGROUND2

I.    Plaintiffs’ Power of Attorney

            On or around July 13, 2010, Plaintiffs signed a Power of

Attorney (“POA”) covering tax years 2006 through 2009 in favor of

Alan J. Garfunkel, Esq. (“Mr. Garfunkel”) arising out of an IRS

investigation into their income tax returns.          (Compl. ¶¶ 7-8; POA,




1 The parties filed identical motions and supporting papers in both
cases. (Compare 2006 Action, Def Br., D.E. 24-1; Pls. Br., D.E.
27-6; Def. Reply, D.E. 28; Pls. Reply, D.E. 30 with 2007 Action,
Def Br., D.E. 22-1; Pls. Br., D.E. 25-6; Def. Reply, D.E. 26; Pls.
Reply, D.E. 28.) Plaintiffs also attached the Complaints filed in
both actions as exhibits to their cross-motion.        For ease of
reference, the Court cites to the documents filed in the 2006
Action (No. 19-CV-0854), except where otherwise noted.

2The following facts are drawn from the Complaints and the parties’
submissions and are assumed to be true for purposes of this
Memorandum and Order. See L–7 Designs, Inc. v. Old Navy, LLC, 647
F.3d 419, 429 (2d Cir. 2011).


                                      2
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 3 of 16 PageID #: 159



Ex. A to the 2007 Action Compl., D.E. 1-1.)                   The POA provides,

among other things, that “[o]riginal notices and other written

communications will be sent to [Plaintiffs] and a copy to the first

representative listed,” i.e., Alan J. Garfunkel.                   (POA § 7.)

II.    Mr. DiPierdomenico’s Conviction

              On December 30, 2014, Plaintiff John DiPierdomenico

(“Mr. DiPierdomenico”) waived criminal indictment and pled guilty

to one count of falsely subscribing to a 2008 tax return in

violation of 26 U.S.C. § 7206(1) before the undersigned.                        (See

United States v. DiPierdomenico, No. 14-CR-0659, Min. Entry, D.E.

5;    see   also   id.,    D.E.   3     (Information);      D.E.    4   (Waiver   of

Indictment).)         Mr. DiPierdomenico entered into a plea agreement

with the Government whereby he agreed that “restitution with

respect to [his] tax liabilities,” subject to Court approval, was

$185,082.00.       (Plea Agmt., Ex. A to Def. Mot., D.E. 24-2, ¶¶ 1(e),

2.)    Mr. DiPierdomenico agreed to pay restitution “in the amount

of the income tax liabilities for the years 2006-2009 arising out

of the tax returns for himself and DiPier Enterprises,” in addition

to penalties and interest.            (Plea Agmt. ¶ 4.)      Mr. DiPierdomenico

further agreed to cooperate with the IRS in the “ascertainment,

computation and payment of the correct income tax liability for

the   years    2006    –   2009   for   the   1120S   tax    returns     of   DiPier

Enterprises and his personal 1040 tax returns.”               (Id.)     In return,

the Government agreed that “no further criminal charges will be


                                          3
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 4 of 16 PageID #: 160



brought against [Mr. DiPierdomenico] for tax evasion regarding his

own tax returns . . . during the years 2006 through 2009,” among

other things.       (Id. ¶ 5(a).)

            The     Presentence   Investigation    Report    (“PSR”),   dated

July 9, 2015, noted that for the tax years “ending 12/31/06 through

12/31/09    [Mr. DiPierdomenico]      electronically     filed     fraudulent

1120S Forms with the IRS” and that Mr. DiPierdomenico “failed to

truthfully account for $215,175 in income on his filed 2006 through

2009 Form 1040 individual income tax returns.”              (No. 14-CR-0659,

PSR,    D.E.   9,    ¶¶   5-6.)     The   PSR   also    provided    that   on

April 22, 2015, Plaintiffs filed amended returns and “repaid the

total tax due in this case plus associated interest and penalties

for tax years ending 12/31/06 through 12/31/09.”             (See id., ¶¶ 2,

9; accord Compl. ¶ 14.)        The PSR also states that “IRS officials

reported that the amended returns were not filed in a timely manner

and thus have not been formally processed by the IRS” and are

“being held by the Government as ‘informative items.’”              (No. 14-

CR-0659, PSR, D.E. 9, ¶ 2.) In its recommendation, Probation noted

that “although the count of conviction pertains to tax year 2008,

[Mr. DiPierdomenico] is accountable for the total tax loss for

2006 through 2009.”       (No. 14-CR-0659, Probation Rec., D.E. 9-1, at

1.)    Defendant did not object to the PSR.

            On September 17, 2015, the undersigned adopted the PSR

and sentenced Mr. DiPierdomenico to one month of imprisonment and


                                      4
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 5 of 16 PageID #: 161



imposed a fine of $85,000 and a special assessment of $100.

(No. 14-CR-0659, Sent’g J., D.E. 12; see id., Min. Entry, D.E.

11.)      By    December     22,   2015,       the    Government    reported   that

Mr. DiPierdomenico      satisfied     the       Judgment.      (No.   14-CR-0659,

Satisfaction of J., D.E. 14.)

III. Post-Conviction Activity

               On or around March 31, 2016, two IRS agents appeared at

Plaintiffs’ home.       (Compl. ¶ 15.)               The agents allegedly stated

that Plaintiffs were “required” to sign certain paperwork, a

“Closing       Agreement,”    to   “close        the     criminal   case   against

Mr. DiPierdomenico.”          (Id. ¶¶ 15-16).             Plaintiffs signed the

Closing Agreement although they did not know its terms or contents.

(Id. ¶ 17.)       Plaintiffs aver that the IRS agents did not provide

Plaintiffs nor Mr. Garfunkel with copies of the Closing Agreement

as required under the POA.         (Compl. ¶¶ 18-19.)

               Defendant attached a copy of the Closing Agreement,

titled “Agreement As To Final Determination of Tax Liability and

Specific Matters,” and signed by Plaintiffs on March 31, 2016, by

a Revenue Agent and Revenue Agent Receiver on August 23 and 24,

2017, and by the “Acting Group Manager, New York Group 1501” on

August 30, 2017.      (Closing Agmt., D.E. 28-1, at 1, 3.)             The Closing

Agreement noted that Plaintiffs “filed a joint income tax return

for the taxable year[s]” 2006 through 2009 and that “the parties

have resolved the issue as to whether the assessment and collection


                                           5
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 6 of 16 PageID #: 162



of a deficiency in income tax, penalty and interest for the taxable

year[s]”      2006   through      2009     are        “barred     by    the     applicable

limitations period under I.R..C. §§ 6501 and 6502.” (Closing Agmt.

at 1.)      The Closing Agreement then provided, among other things,

the amount of Plaintiffs’ “[f]ederal tax liability” for tax years

2006 through 2009.         (Closing Agmt. at 1-2.)

              On April 26, 2016, the IRS returned Plaintiffs’ 2006 and

2007 tax year payments on the grounds that it could not accept

payments beyond the statute of limitations.                      (Compl. ¶ 20.)          On or

around July 2016, the IRS sent Plaintiffs collection notices. (Id.

¶ 21.)    At that time, Plaintiffs and Mr. Garfunkel discovered that

the   terms    of    the    Closing      Agreement          waived     “the    statute     of

limitations      and       restored      the         2006    [and      2007]     year      to

collection[s].”        (Id. ¶¶ 17, 21-22.)            Mr. Garfunkel questioned why

the   IRS    initiated      collections         after       it   returned      Plaintiffs’

payments     based   on     the   statute       of    limitations.            (Id.   ¶   22.)

Plaintiffs contested the collections notice and argued the Closing

Agreement      was   void    because      it     violated        IRS    regulations        in

“bypassing Mr. Garfunkel” under the POA.                     (Id. ¶ 24.)        Plaintiffs

also argued that the Closing Agreement did not constitute a knowing

“voluntary waiver of [their] rights because the [IRS agents]

misrepresented [the Closing Agreement’s] contents and did not

allow [ ] [P]laintiffs to read it.”                   (Id. ¶¶ 25, 30-31.)            The IRS

denied Plaintiffs’ objections and on March 12, 2018, Plaintiffs


                                            6
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 7 of 16 PageID #: 163



paid the IRS $37,079.94 and $136,073.50, the amounts due for the

2006 and 2007 tax years, respectively.           (2006 Compl., D.E. 27-2,

¶ 27 (2006); 2007 Compl., D.E. 27-4, ¶ 27 (2007).)

            On March 14, 2018, Plaintiffs filed a refund claim for

the 2006 tax year.     (Compl. ¶¶ 28.)     On August 30, 2018, Plaintiffs

filed a refund claim for the 2007 tax year.3            (2007 Compl., D.E.

27-4, ¶ 28; 2007 Action, 2007 Refund Claim, Ex. B to Compl., D.E.

1-2.)    Defendant did not respond.        Plaintiffs initiated the 2006

Action on February 13, 2019 seeking a judgment for $37,079.94, the

amount they allegedly overpaid for the 2006 tax year.              (See 2006

Action, Compl.)      Plaintiffs commenced the 2007 Action on July 11,

2019 seeking a judgment for $136,073.50, the amount they allegedly

overpaid for the 2007 tax year.         (See 2007 Action, Compl.)

                                 DISCUSSION

I.   Standard of Review

            The standard for a motion for judgment on the pleadings

under Rule 12(c) is the same standard applicable to motions to

dismiss under Rule 12(b)(6).         L–7 Designs, 647 F.3d at 429.         To

survive the motion, a plaintiff must plead sufficient factual

allegations in the complaint to “state a claim [for] relief that

is plausible on its face.”         Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).          The complaint does not need “detailed


3Plaintiffs did not submit a copy of their Claim Refund and Request
for Abatement with respect to the 2006 tax year.


                                      7
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 8 of 16 PageID #: 164



factual allegations,” but the standard demands “more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”        Id. at 555.    In addition, the facts

pleaded in the complaint “must be enough to raise a right to relief

above the speculative level.” Id. Determining whether a plaintiff

has met his burden is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (quoting Iqbal, 556 U.S. at 678).

            In deciding a motion for judgement on the pleadings, the

Court is confined to “the allegations contained within the four

corners of [the] complaint,” Pani v. Empire Blue Cross Blue Shield,

152 F.3d 67, 71 (2d Cir. 1998), but this has been interpreted

broadly to include any document attached to the complaint, any

statements     or   documents    incorporated      in   the    complaint   by

reference, any document on which the complaint heavily relies, and

anything of which judicial notice may be taken.               See Chambers v.

Time Warner, Inc., 282 F.3d 147, 152–52 (2d Cir. 2002).




                                      8
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 9 of 16 PageID #: 165



II.   Analysis

              There   is    no    dispute        that,    in    connection      with

Mr. DiPierdomenico’s        guilty      plea,    Plaintiffs     paid   the   taxes,

penalties, and interest due under amended income tax returns for

tax years 2006 through 2009.             There is also no dispute that the

IRS, for whatever reason, returned Plaintiffs’ payment for the

2006 and 2007 tax years.          Plaintiffs argue that they are entitled

to refunds of $37,079.94 and $136,073.50, the amounts due for the

2006 and 2007 tax years, because the IRS “deceived” them into

waiving the statute of limitations through the Closing Agreement.

(Pls. Br. at 2; Pls. Reply at 5.)               Defendant argues that under 26

U.S.C.    §   6501,   the   IRS   was    permitted       to   assess   and   collect

Plaintiffs’ 2006 and 2007 tax liabilities regardless of whether

“it obtained a waiver by Plaintiffs of the general statutes of

limitation on assessment and collection of federal income taxes.”

(Def. Br. at 5.)      Defendant also argues that the IRS, at the least,

“had a contractual right to the payment of these funds under”

Mr. DiPierdomenico’s plea agreement which is enforceable even

though “the IRS attempted to re-collect these taxes once they were

erroneously refunded.”        (Def. Reply at 5.)

              With exceptions, the IRS has up to three years after a

tax return is filed to file an assessment against a taxpayer.                   See

26 U.S.C. § 6501(a). As relevant here, Section 6501(c)(1) provides

an exception to the three-year period:              “[i]n the case of a false


                                          9
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 10 of 16 PageID #: 166



 or fraudulent return with the intent to evade tax,” the tax may be

 assessed “at any time.”      See also Chariot Plastics, Inc. v. United

 States, 28 F. Supp. 2d 874, 883 (S.D.N.Y. 1998) (“In cases of

 fraudulent returns, there is no limit on the time in which an

 assessment must be made.”).          Plaintiffs cite to the IRS agents’

 conduct and argue that the Closing Agreement is a nullity and

 therefore their waiver of the three-year statute of limitations is

 void.   Defendant argues that the “general three-year period ceased

 to apply the moment Plaintiffs submitted false and fraudulent tax

 returns for 2006 and 2007.”         (Def. Br. at 6.)

             The   Court    agrees    with    Defendant   and    finds   that

 regardless of whether the Closing Agreement is enforceable, “the

 plain and unambiguous language of § 6501(c)(1) [ ] permit[s] the

 Commissioner to assess ‘at any time’ the tax for a year in which

 the taxpayer has filed ‘a false or fraudulent return,’ despite any

 subsequent disclosure the taxpayer might make.”                Badaracco v.

 Comm’r, 464 U.S. 386, 396 (1984).           Here, Mr. DiPierdomenico pled

 guilty to falsely filing a 2008 tax return in violation of 26

 U.S.C. § 7206(1) pursuant to a plea agreement with the Government

 wherein he agreed to “cooperate fully with the [IRS] in the

 ascertainment, computation and payment of the correct income tax

 liability for the years 2006 – 2009 for . . . his personal 1040

 tax returns.”     (No. 14-CR-0659, Plea Agmt. ¶ 4; Prob. Rec., D.E.

 9-1, at 1 (“Notably, although the count of conviction pertains to


                                       10
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 11 of 16 PageID #: 167



 tax year 2008, [Mr. DiPierdomenico] is accountable for the total

 tax loss for 2006 through 2009.”); Compl. ¶ 13 (“[P]ursuant to a

 Judgment of Conviction of this Court dated September 22, 2015, .

 . . [P]laintiffs had tax deficiencies for the years 2006 and

 2007.”).)       Consequently, Section 6501(c)(1) allows the IRS to

 assess and collect Plaintiffs’ tax liabilities for the 2006 and

 2007 tax years “at any time.”               Badaracco, 464 U.S. at 396.

             It is true that “[t]he interpretation of an IRS closing

 agreement is generally governed by principles of contract law.”

 Cinema ’84 v. Comm’r, 294 F.3d 432, 445 (2d Cir. 2002).                     However,

 Plaintiffs      do   not        challenge     the     applicability    of     Section

 6501(c)(1) to their returns for the 2006 and 2007 tax years.                     The

 Court, having presided over Mr. DiPierdomenico’s criminal case,

 doubts that they can: the Court sentenced Mr. DiPierdomenico based

 on representations that he paid “the correct income tax liability

 for the years 2006 – 2009 for . . . his personal 1040 tax returns”

 pursuant to a plea agreement with the Government.                      (No. 14-CR-

 0659, Plea Agmt. ¶ 4.)            This understanding is consistent with the

 records presently before the Court.                 The tax liabilities reflected

 in the Closing Agreement for the 2006 and 2007 tax years are

 exactly   the    same      as    reflected       in   the   PSR   submitted   before

 sentencing.     (Compare No. 14-CR-0659, Closing Agmt. at 1-2 (noting

 income tax liability of $19,961 and $78,692 for tax years 2006 and

 2007, respectively), with PSR ¶ 7 (noting tax losses of $19,961


                                             11
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 12 of 16 PageID #: 168



 and $78,692 for tax years ending in 2006 and 2007, respectively).)

 Thus, even acknowledging the IRS’s conduct in procuring the Closing

 Agreement, Plaintiffs cannot contractually “waive” a limitations

 period that does not exist.         As such, the IRS acted within its

 authority to assess and collect Plaintiffs’ tax liabilities beyond

 the three-year statute of limitations.4

              Having found that the Closing Agreement is no bar to the

 IRS’s ability to assess and collect Plaintiffs’ tax liabilities

 for the 2006 and 2007 tax years, the Court considers if Plaintiffs

 are entitled to a refund based upon “the egregious misconduct of

 [the   IRS   agents]    in   procuring   a   ‘waiver’   of   the   Statute   of

 Limitations” and by “bypass[ing]” Mr. Garfunkel under the POA.

 (Pls. Br. at 2.)       Under 28 U.S.C. § 1346(a)(1), “a district court

 [has] jurisdiction over a ‘civil action against the United States

 for the recovery of any internal-revenue tax alleged to have been

 erroneously or illegally assessed or collected, or any penalty

 claimed to have been collected without authority or any sum alleged

 to have been excessive or in any manner wrongfully collected under




 4 If, as Plaintiffs suggest, the Closing Agreement is void and
 unenforceable, the Court queries why Plaintiffs seek a refund for
 only those funds the IRS returned as beyond the statute of
 limitations, i.e., the 2006 and 2007 tax years, and not for the
 2008 and 2009 tax years, which are also covered by the Closing
 Agreement.



                                      12
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 13 of 16 PageID #: 169



 the internal-revenue laws.’”5       Greenidge v. Dep’t of the Treasury-

 I.R.S., No. 15-CV-0287, 2015 WL 502232, at *3 (E.D.N.Y. Feb. 5,

 2015).    The parties do not dispute that Plaintiffs satisfied the

 statutory prerequisites for their refund claims and Plaintiffs do

 not dispute the amount they paid to the IRS.           See Akers v. United

 States, No. 10-CV-1719, 2012 WL 5406970, at *3 (D. Conn. Aug. 1,

 2012) (noting that under 26 U.S.C. § 7422(a), a “district court

 lacks jurisdiction over a refund suit unless the taxpayers have

 both (1) paid the assessed tax in full, and (2) filed a claim for

 a refund with the IRS.”       (citing Flora v. United States, 362 U.S.

 145, 145, 176 (1960))).       Rather, as stated, Plaintiffs argue that

 the IRS should be estopped from enforcing the Closing Agreement

 because its agents procured their signature “by fraud.”                (Pls.

 Reply at 3; Pls. Br. at 4-8.)

             As a preliminary matter, these arguments are without

 merit for the reasons stated above.        Further, “[w]hile the Supreme

 Court has not ‘adopted a general rule that estoppel may never run

 against the government,’ . . . the Second Circuit has estopped the

 Government ‘only in very limited and unusual circumstances.’”             UKP

 Holdings, Inc. v. United States, No. 15-CV-6431, 2018 WL 1701918,




 5 Plaintiffs’ claims arise “under § 7422 of the Internal Revenue
 Code,” (see Compl. ¶ 3), as compared to Section 7433 which allows
 a taxpayer to bring a civil suit for damages if any employee of
 the IRS negligently, recklessly, or intentionally disregards any
 of the provisions of the Internal Revenue Code.


                                      13
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 14 of 16 PageID #: 170



 at *7 (E.D.N.Y. Apr. 6, 2018) (quoting McGinley v. United States,

 No. 12-CV-5471, 2013 WL 5466634, at *7 (D.N.J. Sept. 30, 2013),

 and United States v. Boccanfuso, 882 F.2d 666, 670 (2d Cir. 1989)).

 “A party seeking to estop the Government must establish that ‘the

 Government     made     a     misrepresentation       upon     which     the     party

 reasonably relied to its detriment’” and that “the government’s

 misrepresentations          constituted    affirmative       misconduct.”         Id.

 (quoting Boccanfuso, 882 F.2d at 670) (further citations omitted).

 Here, there is no doubt that Plaintiffs knew or should have known

 that    as    a      result     of   the       criminal      conviction        against

 Mr. DiPierdomenico, they were required to comply with the terms of

 the plea agreement and pay their 2006 and 2007 tax liabilities.

 Indeed, they concede as much.             (See Pls. Br. at 4.)         Plaintiffs’

 reliance     “upon    the     misstatements      of   the    IRS   was    therefore

 unreasonable and does not justify equitable relief.” UKP Holdings,

 2018 WL 1701918, at *7.

              Moreover, the Court “declines to hold the Government

 responsible for the mistakes and misjudgment” of Plaintiffs who,

 as stated, concede that they were “obligated” to make payments for

 the 2006 and 2007 tax years “under the Judgment of Conviction

 against Mr. DiPierdomenico.”          (Pls. Br. at 4); UKP Holdings, 2018

 WL 1701918, at *10.         Accepting the allegations as true, the IRS’s

 conduct surrounding the execution of the Closing Agreement and

 “erroneous” return of Plaintiffs’ 2006 and 2007 tax year payments


                                           14
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 15 of 16 PageID #: 171



 “was certainly ‘less than exemplary.’”              UKP Holdings, 2018 WL

 1701918, at *10 (quoting Boccanfuso, 882 F.2d at 670).                 “It is

 unfortunate that professionals at the IRS, who are specifically

 charged with helping taxpayers navigate our complex and confusing

 tax   code,    failed   to     recognize    the   errors   in”   speaking   to

 Plaintiffs, who were presumably represented by counsel, regarding

 the Closing Agreement and by returning the 2006 and 2007 payments.6

 Id.   But “[i]t ignores reality to expect that the Government will

 be able to ‘secure perfect performance from its hundreds of

 thousands     of   employees    scattered    throughout    the   continent.’”

 Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 433 (1990)

 (citations omitted).         Nothing changes “the fact that [Plaintiffs

 were] cavalier in [their] reliance upon the misstatements of the

 IRS personnel, and its failure to conduct independent legal due

 diligence.”    UKP Holdings, 2018 WL 1701918, at *10.            In any event,

 “the IRS’s alleged misstatements as to the statute of limitations

 . . . do not amount to affirmative misconduct.”              Id. (citations

 omitted).




 6 It is worth noting that, as of the date of the PSR, Plaintiffs’
 amended returns were not “formally processed” and the IRS returned
 their 2006 and 2007 tax year payments only nine months’ later.
 Thus, while the Court does not excuse the IRS’s actions, Plaintiffs
 were on notice that, as of the time of sentencing, their amended
 returns were not formally processed and were “being held by the
 Government as ‘informative items.’” (No. 14-CR-0659, PSR, D.E. 9,
 ¶ 2.)



                                       15
Case 2:19-cv-00854-JS-ARL Document 33 Filed 11/13/20 Page 16 of 16 PageID #: 172



             Finally, it is “of no consequence” that the IRS may have

 violated its own regulations (see, e.g., Pls. Reply at 4), because

 the regulations do not have “the force of law” and do not “bind

 the IRS or create actionable rights for taxpayers.”           UKP Holdings,

 2018 WL 1701918, at *10 (internal quotation marks and citations

 omitted).

             Therefore, the Court declines “to hold the Government

 responsible for the mistakes and misjudgment of” Plaintiffs.              Id.

                                  CONCLUSION

             For the reasons stated above, Defendant’s motions in the

 2006 Action (No. 19-CV-0854, D.E. 24) and the 2007 Action (No. 19-

 CV-4008, D.E. 22) are GRANTED and Plaintiffs’ cross-motions in the

 2006 Action (No. 19-CV-0854, D.E. 27) and the 2007 Action (No. 19-

 CV-4008, D.E. 25) are DENIED.        The Clerk of the Court is directed

 to mark both of these cases CLOSED.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT_____
                                           Joanna Seybert, U.S.D.J.

 Dated:      November   13 , 2020
             Central Islip, New York




                                      16
